Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 1 of 8 PageID: 459



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    LISA MATSON, on behalf of             1:17-cv-1918-NLH-AMD
    herself and those similarly
    situated,                             OPINION

                   Plaintiff,

          v.

    SCO, SILVER CARE OPERATIONS,
    LLC d/b/a ALARIS HEALTH AT
    CHERRY HILL; SOUTH CENTER
    STREET NURSING LLC d/b/a
    ALARIS HEALTH AT ST. MARY’S;
    AVERY EISENREICH; and ALARIS
    HEALTH, LLC,

                   Defendants.


APPEARANCES

DANIEL ARI HOROWITZ
SWARTZ SWIDLER LLC
1101 KINGS HIGHWAY NORTH
SUITE 402
CHERRY HILL, NJ 08034

MATTHEW D. MILLER
SWARTZ SWIDLER LLC
1101 KINGS HIGHWAY NORTH
SUITE 402
CHERRY HILL, NJ 08034

      Counsel for Plaintiff.

STUART WEINBERGER
GOLDBERG & WEINBERGER LLP
630 THIRD AVENUE
18TH FLOOR
NEW YORK, NY 10017
Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 2 of 8 PageID: 460



       Counsel for Defendants SCO, Silver Care Operations, LLC
       d/b/a Alaris Health at Cherry Hill; South Center Street
       Nursing LLC d/b/a Alaris Health at St. Mary’s; and Avery
       Eisenreich.

DAVID F. JASINSKI
JASINSKI, PC
60 PARK PLACE
8TH FLOOR
NEWARK, NJ 07102

PETER P. PERLA
JASINSKI, PC
60 PARK PLACE
8TH FLOOR
NEWARK, NJ 07102

       Counsel for Defendant Alaris Health, LLC.

HILLMAN, District Judge

       This matter comes before the Court on Plaintiff’s unopposed

motion to approve a settlement reached in this Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) matter (ECF No.

60).    On March 23, 2017, Plaintiff filed an initial complaint

alleging Defendants violated the FLSA by failing to properly pay

overtime wages for overtime hours worked. 1        Plaintiff filed a

first amended complaint on June 7, 2017 (ECF No. 8), which




1 While Plaintiff initially filed this matter as a putative class
action, the record reflects that this matter was litigated on
behalf of only one plaintiff, Lisa Matson. At no point did
Plaintiff seek class certification or otherwise actively pursue
claims on behalf of a putative class. Because the papers before
this Court reflect that no class claims have been pursued, the
Court refers to Plaintiff in her individual capacity only.
Relatedly, Plaintiff seeks Court approval of a settlement she,
in her individual capacity, reached with Defendants. The Court,
therefore, addresses only that individualized settlement herein.
                                      2
Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 3 of 8 PageID: 461



Defendants moved to dismiss (ECF No. 12).         After the parties

fully briefed Defendants’ motion to dismiss, this Court issued

an Opinion and Order denying that motion.         (ECF Nos. 21 & 22).

After Plaintiff filed a second amended complaint in this matter,

(ECF No. 36), on February 5, 2019, the parties advised the Court

that they had reached a settlement in principal.          (ECF No. 53).

      Because Plaintiff’s claims allege violations of the FLSA,

the Court is required to review the settlement agreement and

determine (1) whether the matter concerns a bona fide dispute,

and (2) whether the settlement is a fair and reasonable

resolution for Plaintiff.       See Brumley v. Camin Cargo Control,

Inc., No. 08-1798, 2012 WL 1019337, at *1 (D.N.J. 2012)

(“Employees have two avenues for compromising an FLSA claim: (1)

a compromise supervised by the Department of Labor pursuant to

29 U.S.C. § 216(c); and (2) a district court-approved compromise

pursuant to 29 U.S.C. § 216(b)”); Chillogallo v. John Doe LLC

#1, No. 15-537, 2018 WL 4735737, at *1 (D.N.J. 2018) (Bumb, J.)

(quoting Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982)) (“When employees bring a private

action under the FLSA, and present to the district court a

proposed settlement pursuant to that Act’s § 216(b), the

district court may enter a stipulated judgment if it determines

that the compromise reached is a fair and reasonable resolution

of a bona fide dispute over FLSA provisions”); Bettger v.

                                      3
Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 4 of 8 PageID: 462



Crossmark, Inc., No. 13-2030, 2015 WL 279754, at *3 (M.D. Pa.

2015).

      The settlement agreement, which Plaintiff has provided to

the Court, reflects a compromised settlement of $9,000 inclusive

of attorneys’ fees and costs.       Plaintiff asks the Court to

approve the following distribution for this sum: (1) $5,556.13

to Plaintiff, and (2) an award to counsel for fees and costs in

the amount of $3,443.87. (ECF No. 60-2).

      The Court finds this matter concerns a bona fide dispute

and the settlement is a fair and reasonable resolution for

Plaintiff.    Plaintiff filed multiple complaints in this matter,

the facts of which Defendants contested by way of a motion to

dismiss.    This Court determined that dismissal was not warranted

and previously permitted this action to proceed.          Such evinces

the bona fide nature of the parties’ dispute.

      As to the fairness of the settlement, the FLSA contemplates

that damages shall include: (1) any unpaid overtime

compensation; and (2) in addition, an equal amount as liquidated

damages.    29 U.S.C. § 216(b).     Plaintiff represents that the

amount she will receive under the proposed settlement is nearly

double what she could have obtained with a complete trial

verdict in her favor. 2     (ECF No. 60 at 3) (“Plaintiff calculated


2 The Court pauses to express certain concerns regarding the
monetary aspects of this settlement. Outside the context of
                                      4
Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 5 of 8 PageID: 463




punitive damages, which are not available under the FLSA, the
Court is unaware of any other statutory context in which a
plaintiff is entitled to a monetary recovery in excess of actual
and statutory damages. If the law limits Plaintiff’s damages to
those two categories, what principle of law or equity entitles
her to more? The circumstances suggest Plaintiff is being
compensated for something other than the damages she is entitled
to under the law.

Two possibilities spring to mind and both are, in the view of
this Court, problematic. The first possibility arises from the
FLSA’s fee-shifting provision. If this matter were to proceed
to trial, Defendants would certainly incur additional attorneys’
fees, as would Plaintiff. One view of this settlement is that
Defendants are paying Plaintiff some portion of that additional
cost of attorneys’ fees to avoid actually incurring them. But
this does not compensate Plaintiff for anything. If Plaintiff
proceeded to trial and won, she would still only be personally
entitled to her statutory and actual damages. Any award of
attorneys’ fees as a prevailing party under the statute would be
paid to her attorney or as compensation for fees she advanced to
her attorney. Any fee award, however, is not money for her
pocket. Yet, that is what this settlement appears to call for –
extra money for Plaintiff; money that could be viewed as a
portion of attorneys’ fees Defendants seek to avoid paying to
its own attorney to try the case. But in New Jersey, non-
attorneys are not entitled to retain attorneys’ fees and doing
so represents the practice of law without a license. See New
Jersey Rules of Professional Conduct, Rule 5.4(a) (“A lawyer or
law firm shall not share legal fees with a nonlawyer”); Matter
of Franklin, 200 A.3d 411, 412 (N.J. 2019) (citing RPC 5.4(a)).
Moreover, this seems a perversion of the theory underlying
statutes with fee-shifting provisions. Such laws exist to
incentivize attorneys to take difficult cases and, in the
context of the FLSA, cases that have relatively small amounts of
actual and statutory damages. Such provisions are not designed
to incentivize plaintiffs to bring cases to make money by
leveraging compensation beyond that contemplated by a statute
drafted to reflect a legislative judgment about fair
compensation for the alleged harm.

A second possibility is equally troubling. As noted previously,
Plaintiff filed this action as a punitive class action but never
pursued it as such. She will now receive an amount in excess of
her actual damages despite allegations Defendants’ statutory
violations were widespread, raising the prospect that Plaintiff
                                      5
Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 6 of 8 PageID: 464



total unpaid overtimes wages of $1,740.         Including liquidated

(double) damages under the FLSA, Plaintiff’s best day in court

would yield a recovery of $3,481.50.        Through the proposed

settlement, Plaintiff will receive $5,556.13, which is $2,047.63

more than Plaintiff’s maximum potential recovery.”).           A

resolution of this action for an amount exceeding Plaintiff’s

actual damages appears to fairly compensate Plaintiff while also

taking into consideration the risks of continued litigation




is being paid extra to prevent her from stirring the pot
further. The Court recognizes that Defendants have an interest
in finality and may elect to pay a premium to resolve disputes
that may otherwise pose a risk of continued litigation and the
costs associated therewith. On the other hand, in the proposed
FLSA class action context, settlements offering an individual
putative class plaintiff an amount beyond the maximum they could
recover at trial may be seen as an attempt to persuade that
individual to settle and abandon class-based claims that may
provide relief for a larger group of aggrieved employees.
Courts are cautioned against approving FLSA settlements that
“overreach” to obtain a “waiver of statutory rights” offered to
employees. See gen. Lynn’s Food, 679 F.2d at 1354 (“When the
parties seek approval by the district court, the settlement will
be approved if it is ‘a reasonable compromise of disputed issues
[rather] than a mere waiver of statutory rights brought about by
an employer’s overreaching.’”). Under the settlement agreement
before the Court, it is only this Plaintiff waiving rights
against Defendants. Because this matter resolves only the
individual claims brought by Plaintiff, and because members of
the putative class retain their rights to proceed against
Defendants, the Court finds this settlement may proceed for the
reasons discussed, infra, despite the Court’s misgivings about
the unusual and potentially troubling nature of this settlement.
If the Court is under a misperception or has mischaracterized
this matter, the parties are extended the opportunity, but are
not required, to respond by letter filed on the docket within 14
days of the Opinion which the Court will construe as a motion
for reconsideration.
                                      6
Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 7 of 8 PageID: 465



borne by each party if this matter were not amicably resolved.

      With regard to attorneys’ fees, Plaintiff’s counsel is

entitled to reasonable attorneys’ fees to compensate them for

their work in recovering unpaid wages under the FLSA.           29 U.S.C.

§ 216(b).    To determine the reasonableness of an attorneys’ fee

award in a FLSA action, judicial review is required “to assure

both that counsel is compensated adequately and that no conflict

of interest taints the amount the wronged employee recovers

under a settlement agreement.”       Brumley, 2012 WL 1019337, at *9

(citations omitted).

      Plaintiff’s counsel explains they will receive $3,443.87

of the $9,000 settlement for fees and costs relating to this

action, or approximately 38% of the overall settlement fund.

The Court has no reason to question the reasonableness of the

attorneys’ fees and costs requested in this case.           First,

Plaintiff’s attorneys represent they spent $665.80 in litigation

costs, including a $400 filing fee and costs related to service

of process.    (ECF No. 60-3).     Such costs are reasonable.        As

for fees, Plaintiff’s attorneys represent they spent substantial

time drafting and filing various amended complaints and

successfully opposing a motion to dismiss.         These attorneys

certify they spent at least 24 hours of partner-level time on

these tasks.    (ECF No. 60-1).     The Court had a first-row view of

this work and finds counsel’s efforts warrant a fee award in the

                                      7
Case 1:17-cv-01918-NLH-AMD Document 61 Filed 05/20/20 Page 8 of 8 PageID: 466



range requested, which is fair and reasonable under the

circumstances.     See, e.g., Lyons v. Gerhard’s Inc., No. 14-6693,

2015 U.S. Dist. LEXIS 92348, *12 (E.D. Pa. July 15, 2015)

(approving counsel fee and cost award of 44% of the total

settlement amount).      As such, this Court will approve the fee

and cost award to Plaintiff’s counsel in the requested amount of

$3,443.87.

      For the reasons set forth herein, and despite the stated

misgivings, the Court will grant Plaintiff’s unopposed motion to

approve the settlement in the amount of $9,000 inclusive of

attorneys’ fees and costs.

      An appropriate Order will be entered.




Date: May 19, 2020                          s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      8
